Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Top Yield Holdings Limited, Inc. We have audited the accompanying consolidated balance sheet of Top Yield Holdings, LTD as of December 31, 2010, and the related consolidated statements of operations, shareholders’ equity and cash flows for the period from January 10, 2010 (date of inception) to December 31, 2010. These consolidated financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Top Yield Holdings Limited, Inc. as of December 31, 2010, and the results of its operations and its cash flows for the period from January 10, 2010 (date of inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 17 of the consolidated financial statements, Top Yield Holdings Limited, Inc. has restated its consolidated balance sheet as of December 31, 2010 and its related consolidated statements of operations, shareholders’ equity and cash flows for the period from January 10, 2010 (date of inception) to December 31, 2010. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 4, 2012 F-2 Report of Independent registered Public Accounting firm To the Board of Directors and Shareholders PT Alam Lestai Kencana We have audited the accompanying balance sheets of PT Alam Lestai Kencana as of April 14, 2010 and December31, 2009, and the related statements of operations, shareholders’ equity and cash flows for the period from January 1, 2010 to April 14, 2010 and for the year ended December 31, 2009. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of PT Alam Lestai Kencana as of April 14, 2010 and December31, 2009, and the results of its operations and its cash flows for the period from January 1, 2010 to April 14, 2010 and for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 17 of the financial statements, the PT Alam Lestai Kencana has restated its balance sheet as of December 31, 2009 and its related statements of operations, shareholders’ equity and cash flows for the year ended December 31, 2009. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 4, 2012 F-3 TOP YIELD HOLDINGS, LTD. CONSOLIDATED BALANCE SHEETS Restated Restated Restated (Successor) (Predecessor) (Predecessor) December 31, 2010 April 14, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Intangibles, net Deferred tax, net Goodwill - - Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Income taxes payable Sales advance Due to related parties Due to related companies - Other current liabilities Total current liabilities Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 16) Shareholders' equity: Common stock - - Sucessor: $1.00 par value; 50,000 shares authorized, 100 shares issued and outstanding as of December 31, 2010 Predecessor: 2,500 shares authorized, issued and outstanding as of April 14, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Retained earnings (accumulated deficit) ) ) Shareholders' equity (deficit) ) ) Noncontrolling interest - - Total shareholders' equity (deficit) ) ) Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part to these consolidated financial statements. F-4 TOP YIELD HOLDINGS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS Restated Restated (Successor) January 10,2010 to December 31, (Predecessor) January 1,2010 to April 14, (Predecessor) Fiscal Year Ended December 31, Net Sales $ $ $ Cost of sales and expenses Costs applicable to sales Selling, general and administrative Total operating expenses Income (loss) from operations ) Other income (expense) Other (expense) income, net ) Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) Net income attributable to non-controlling interest Net income attributable to Top Yield shareholders $ Net income (loss) per share: Basic and Diluted $ $ $ ) Weighted-average shares outstanding: Basic and Diluted The accompanying notes are an integral part to these consolidated financial statements. F-5 TOP YIELD HOLDINGS, LTD. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Restated Restated Restated Accumulated Restated Restated Restated Additional Retained Other Non- Total Common Stock Paid-in Earnings/ Comprehensive Controlling Shareholders' Shares Amount Capital (Deficit) Income/(Loss) Interest Equity (Predecessor) Balance, December 31, 2008 $
